    Case 2:21-cv-02018-SHM-tmp Document 1 Filed 01/07/21 Page 1 of 9                                     PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION

ZACHARY STANLEY,                          *
individually and on behalf of all others  *
similarly situated,                       *
                                          *
      Plaintiff,                          *
                                          *
vs.                                       *     Case No._______________
                                          *
KEYME, INC.,                              *
and                                       *
KEYME LLC                                 *
                                          *
      Defendants.                         *
______________________________________________________________________________

                                      CLASS ACTION COMPLAINT

         Comes now Zachary Stanley, (“Plaintiff”) on behalf of himself and all others similarly

situated and alleges as follows:
                                               INTRODUCTION

         1.       Plaintiff Zachary Stanley brings this action individually and on behalf of all others

similarly situated against KeyMe, Inc., and KeyMe LLC, (“Defendants”), alleging violations of

Title III of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., (the “ADA”) and its

implementing regulations.

         2.        Plaintiff is a blind individual.1 He brings this civil rights class action against

Defendants for failing to design, construct, own, operate and/or control key duplication kiosks

(“Kiosks”) at tens of thousands of locations throughout the United States that are fully accessible

to, and independently usable by, blind people.

__________________________
1
 Plaintiff uses the term “blind” to refer to all persons with visual impairments who meet the legal definition of
blindness: visual acuity with correction of less than or equal to 20 x 200.
    Case 2:21-cv-02018-SHM-tmp Document 1 Filed 01/07/21 Page 2 of 9                                   PageID 2




           3.          The Kiosks are not fully accessible and independently usable by the blind and

visually impaired because they have touch screen surfaces which rely upon visual interfaces that

are not discernible to individuals who are blind or visually impaired.

           4.          Because a blind or visually impaired individual cannot discern the visual cues

displayed on the Kiosk controls, they cannot independently browse, select and pay for duplicated

keys at Kiosks, and instead must rely upon sighted companions or strangers to assist them. Further,

the blind or visually impaired consumer must divulge personal information, including their zip

codes, to sighted companions or strangers in order to complete a transaction at the Kiosks.

           5.          Defendants’ use of visual interfaces at their Kiosks discriminates against blind and

visually impaired consumers in violation of the ADA.2

           6.          Technology that would make the Kiosks accessible to and independently usable by

the blind and visually impaired is readily available.

           7.          On behalf of a class of similarly situated individuals, Plaintiff seeks a declaration

that the Kiosks violate federal law as described and an injunction requiring Defendants to update

or replace all Kiosks that are in violation of the mandatory requirements of the ADA so that they

are fully accessible to, and independently usable by, blind or visually impaired individuals.


                            THE ADA AND ITS IMPLEMENTING REGULATIONS

           8.          On July 26, 1990, President George H.W. Bush signed into law the ADA, a

comprehensive civil rights law prohibiting discrimination on the basis of disability.
_______________________________________________

2
 The United States Department of Justice (“DOJ”) has explained why a public accommodation’s use of devices that
rely solely upon visual interfaces can be discriminatory against the blind and visually impaired in violation of the
ADA. See Statement of Interest filed by the DOJ in New v. Lucky Brand Dungarees Stores, Inc., 14-CV-20574,
United States District Court, Southern District of Florida, April 10, 2014, attached as Exhibit 1.




                                                         2
 Case 2:21-cv-02018-SHM-tmp Document 1 Filed 01/07/21 Page 3 of 9                         PageID 3




        9.      The ADA broadly protects the rights of individuals with disabilities in employment,

access to State and local government services, places of public accommodation, transportation,

and other important areas of American life.

        10.     Title III of the ADA prohibits discrimination in the activities of places of public

accommodation and requires places of public accommodation to comply with ADA standards and

to be readily accessible to, and independently usable by, individuals with disabilities. 42 U.S.C. §

12181-89.

        11.     Defendants own, operate, control and/or lease places of public accommodation.

        12.     Defendants’ Kiosks are not fully accessible to, and independently usable by, blind

individuals.

        13.     While Defendants have centralized management policies regarding the Kiosks,

those policies are inadequate, and Defendants’ Kiosks continue to be inaccessible to, and not

independently usable by, visually impaired individuals.

                                  JURISDICTION AND VENUE

        14.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

U.S.C. § 12188.

        15.     Plaintiff’s claims asserted herein arose in this judicial district and Defendants does

substantial business in this judicial district.

        16.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the acts and omissions giving rise to the claims

occurred.




                                                  3
 Case 2:21-cv-02018-SHM-tmp Document 1 Filed 01/07/21 Page 4 of 9                         PageID 4




                                             PARTIES

       17.     Plaintiff, Zachary Stanley, is and, at all times relevant hereto, has been a resident

of the state of Tennessee, residing within the Western District of Tennessee. Plaintiff is and, at all

times relevant hereto, has been legally blind and is therefore a member of a protected class under

the ADA, 42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28 CFR

§§ 36.101 et seq.

       18.     Plaintiff is also an independent advocate of the rights of similarly situated disabled

persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Plaintiff’s motivation is to return to a location, in part, stems from a desire to utilize ADA

litigation to make his home community more accessible for Plaintiff and others. Plaintiff pledges

to do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court

so an injunction can be issued correcting the numerous ADA violations on the Subject Property.

       19.      On information and belief, Defendant KeyMe, Inc. (“KeyMe”) is a corporation

organized and existing under the laws of Delaware that maintains its principal place of business at

247 West 36th Street, Floor 2, New York, New York 10018.

       20.     On information and belief, Defendant KeyMe LLC is a limited liability company

organized and existing under the laws of Delaware that maintains its principal place of business at

5 Penn Plaza, New York, New York 10001 and is the successor to Defendant KeyMe, Inc.

       21.     Defendants are public accommodations pursuant to 42 U.S.C. § 12181(7)(F).

       22.     On information and belief, Defendants provide self-service key duplication kiosks

to the retail industry and regularly conduct business throughout the United States, including within

this judicial district, by placing these kiosks in retail locations. On information and belief,




                                                  4
 Case 2:21-cv-02018-SHM-tmp Document 1 Filed 01/07/21 Page 5 of 9                         PageID 5




Defendants derive revenue from the sale of the keys duplicated in the Defendants’ kiosks to

consumers.

        23.      Upon information and belief, Defendants operate the Kiosks jointly and are

therefore jointly and severally liable for the ADA violations at issue.

                                         VIOLATIONS AT ISSUE

        24.      On December 28, 2020, Plaintiff visited a KeyMe Kiosk inside a Kroger Store

located at 3680 Austin Peay Highway, Memphis, Tennessee, 38118. Plaintiff is a regular customer

at this store.

        25.      The Subject Property is less than twenty (20) miles from the Plaintiff’s home. It is

located on Tennessee State Route 14 that is a major throughfare in Memphis and the surrounding

area.

        26.      Plaintiff has visited the Subject Property at least once as a patron and advocate for

the disabled. Plaintiff intends on revisiting the Subject Property within six months of the filing of

this Complaint or sooner, as soon as the barriers to access detailed in this Complaint are removed.

The purpose of the revisit is to be a regular patron, to determine if and when the Subject Property

is made accessible, and to maintain standing for this lawsuit for Advocacy Purposes

        27.      Plaintiff attempted to operate a KeyMe Kiosk located inside the Kroger Store but

was unable to make the purchase independently because, at the time of the visit, Defendants’ Kiosk

was not fully accessible to, and independently usable by, blind and visually impaired individuals,

as above described.

        28.      Based upon an investigation performed on Plaintiff’s behalf, Plaintiff alleges that

most or all of Defendants’ KeyMe Kiosks are similarly not independently usable by the blind or

visually impaired.




                                                   5
 Case 2:21-cv-02018-SHM-tmp Document 1 Filed 01/07/21 Page 6 of 9                          PageID 6




       29.     Defendants do not provide any auxiliary aids or services calculated to make their

Kiosks fully accessible to, and independently usable by, blind people.

       30.     As a result of Defendant’s non-compliance with the ADA, Plaintiff and the Class,

unlike persons without visual impairments, cannot independently engage in a transaction at the

Kiosks.

       31.     Plaintiff has actual knowledge of the fact that the Kiosks lack the elements required

to make them fully accessible to, and independently usable by, blind people.

       32.     As a blind individual, Plaintiff has a keen interest in whether public

accommodations that offer goods and services through kiosks are fully accessible to, and

independently usable by, the blind.

       33.     Plaintiff intends to return to the Kroger store to shop and to ascertain whether the

Kiosks remain in violation of the ADA.

       34.     Without injunctive relief, Plaintiff will continue to be unable to independently use

the Kiosks in violation of his rights under the ADA.

                                      CLASS ALLEGATIONS

       35.     Plaintiff brings this class action on behalf of himself and all others similarly situated

pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure, on behalf of all

legally blind individuals who have attempted, or will attempt, to use KeyMe Kiosks at all locations

throughout the United States.

       36.     Numerosity: The class described above is so numerous that joinder of all individual

members in one action would be impracticable. The disposition of the individual claims of the

respective class members through this class action will benefit both the parties and this Court.




                                                  6
 Case 2:21-cv-02018-SHM-tmp Document 1 Filed 01/07/21 Page 7 of 9                         PageID 7




       37.      Common Questions of Fact and Law: There is a well-defined community of

interest and common questions of fact and law affecting members of the class in that they all have

been and/or are being denied their civil rights to full and equal access to, and use and enjoyment

of, Defendants’ facilities and/or services due to Defendants’ failure to make their Kiosks fully

accessible and independently usable as above described.

       38.     Typicality: Plaintiff’s claims are typical of the claims of the members of the class.

The claims of the Plaintiff and members of the class are based on the same legal theories and arise

from the same unlawful conduct.

       39.     Adequacy of Representation: Plaintiff is an adequate representative of the class

because his interests do not conflict with the interests of the members of the class. Plaintiff will

fairly, adequately, and vigorously represent and protect the interests of the members of the class

and has no interests antagonistic to the members of the class. Plaintiff has retained counsel who

are competent and experienced in the prosecution of class action litigation, generally, and who

possess specific expertise in the context of class litigation under the ADA.

       40.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendants have acted or refused to act on grounds generally applicable to the Class, making

appropriate both declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.

                                 SUBSTANTIVE VIOLATION

       41.     The allegations contained in the previous paragraphs are incorporated by reference.

       42.     Defendants have discriminated against Plaintiff and the Class in that it has failed to

make their Kiosks fully accessible to, and independently usable by, individuals who are blind in

violation of 42 U.S.C. § 12182(a) as described above.




                                                  7
 Case 2:21-cv-02018-SHM-tmp Document 1 Filed 01/07/21 Page 8 of 9                         PageID 8




       43.      Defendants have discriminated against Plaintiff and the Class in that it has failed to

provide auxiliary aids and services calculated to make their Kiosks fully accessible to, and

independently usable by, individuals who are blind in violation of 42 U.S.C. § 12101, 12102(2)

and 28 C.F.R. § 36.101 et seq. Providing the auxiliary aids and services mandated by the ADA

would neither fundamentally alter the nature of Defendant’s business nor result in an undue burden

to Defendant.

       44.      Defendants’ conduct is ongoing, and, given that Defendants have not complied

with the ADA’s requirements that public accommodations make their Kiosks fully accessible to,

and independently usable by, blind individuals, Plaintiff invokes his statutory right to declaratory

and injunctive relief, as well as costs and attorneys’ fees.

                                     PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, on behalf of himself and the members of the class, prays for:

       a.       A Declaratory Judgment that at the commencement of this action Defendants were
                in violation of the specific requirements of Title III of the ADA described above,
                and the relevant implementing regulations of the ADA, in that Defendants took no
                action that was reasonably calculated to ensure that all of their Kiosks were fully
                accessible to, and independently usable by, blind individuals;

       b.       A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504
                (a) which directs Defendants to take all steps necessary to bring their Kiosks into
                full compliance with the requirements set forth in the ADA, and its implementing
                regulations, so that the Kiosks are fully accessible to, and independently usable by,
                blind individuals, and which further directs that the Court shall retain jurisdiction
                for a period to be determined by the Court to ensure that Defendants have adopted
                and are following an institutional policy that will in fact cause Defendants to remain
                fully in compliance with the law;

       c.       An Order certifying the class proposed by Plaintiff, and naming Plaintiff as a class
                representative and appointing his counsel as class counsel;

       d.       Payment of costs of suit;

       e.       Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
                § 36.505; and,


                                                  8
 Case 2:21-cv-02018-SHM-tmp Document 1 Filed 01/07/21 Page 9 of 9              PageID 9




       f.     The provision of whatever other relief the Court deems just, equitable and
              appropriate.



Dated: January 7, 2021

                                                 Respectfully Submitted,

                                                 By: /s/ J. Luke Sanderson__
                                                 J. Luke Sanderson, Esq.
                                                 Counsel for Plaintiff
                                                 Tennessee BPR: 35712


Of Counsel:
Wampler, Carroll, Wilson & Sanderson, P.C.
44 N. 2nd Street, Suite 500-502
Memphis, TN 38103
Phone: (901) 523-1844
Email: luke@wcwslaw.com




                                             9
